department of the treasury internal_revenue_service washington d c number info release date dear date cc dom it a cor-118352-99 uil-1001 we have received your letter dated date to the internal_revenue_service a copy of which is enclosed concerning the computation of gain in connection with shares of stock that you exchanged in for cash and shares of stock we understand that susan kassell of this office telephoned you several weeks ago and left you a message explaining about a shareholder’s tax_liability in a taxable merger this will provide you with general information about taxable exchanges of stock generally gross_income includes all income from whatever source derived including but not limited to gain derived from dealing in property which is the excess of the amount_realized over the adjusted_basis of the property the character of the gain will depend on the nature of the asset sold a capital_asset is property held by the taxpayer excluding certain types of property not apparently involved here stock generally constitutes a capital_asset under this broad definition there are exceptions to the requirement that a taxpayer must include in income gain derived from dealing in property where for example stock is exchanged for other stock in a tax-free merger however the letter of instruction from letter indicates that the therefore even though you continue to own the required to pay tax on the gain from the measured by the excess of the amount_realized the cash and fair_market_value of the stock received over the adjusted_basis of the stock merger was a taxable_exchange stock you are stock as described above that gain is attached to your cor-118352-99 we hope that this information is helpful if we may be of further assistance please do not hesitate to contact ms kassell at sincerely michael d finley chief branch income_tax accounting enclosure
